
	

113 HR 5302 IH: To authorize the President to award the Medal of Honor to Special Forces Command Sergeant Major Ramon Rodriguez of the United States Army for acts of valor during the Vietnam War.
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		113th CONGRESS
		2d Session
		H. R. 5302
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Ms. Loretta Sanchez of California introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the President to award the Medal of Honor to Special Forces Command Sergeant Major
			 Ramon Rodriguez of the United States Army for acts of valor during the
			 Vietnam War.
	
	
		1.Authorization for award of the Medal of Honor to Special Forces Sergeant Ramon Rodriguez for acts
			 of valor during the Vietnam War
			(a)FindingsCongress makes the following findings:
				(1)At the age of 17, Ramon Rodriguez of Wilmington, California, began his military career when he
			 enlisted in the Army during his junior year at Banning High School.
				(2)While a Staff Sergeant in the Army, Ramon Rodriguez served in Vietnam for 32 months during the
			 Vietnam War.
				(3)During a mission in 1967 in Phu Bai in Thua Thien Province, Staff Sergeant Rodriguez was wounded
			 while leading five soldiers to safety, for which he received a second
			 award of the Silver Star in recognition of his fearless action while exposed to intense enemy fire.
				(4)In all, Staff Sergeant Rodriguez was awarded the Silver Star three times within a span of 34 days
			 for his courageous service during the Vietnam War.
				(5)Staff Sergeant Rodriguez was awarded three Bronze Stars with V and 2 Oak Leaf Cluster and five
			 Purple Hearts.
				(6)Command Sergeant Major Rodriguez received a total of 17 combat medals and awards for his service in
			 Vietnam in recognition of his heroism and acts of valor against hostile
			 enemy forces.
				(7)Staff Sergeant Rodriguez attended the United States Ranger School and graduated with distinguished
			 honors.
				(8)Staff Sergeant Rodriguez led the Special Forces scuba team at Ford Gulick, Canal Zone, Panama, and
			 directed several rescue missions.
				(9)In 1981, Staff Sergeant Rodriguez earned the rank of Command Sergeant Major at the United States
			 Sergeant Major Academy at Fort Bliss, Texas.
				(10)Command Sergeant Major Rodriguez was nominated for the Congressional Medal of Honor in 1982.
				(11)Command Sergeant Major Rodriguez completed two more assignments before officially retiring from the
			 Army in 1983.
				(12)On June 11, 2008, Command Sergeant Major Rodriguez was inducted as a member of the Ranger Hall of
			 Fame.
				(13)Command Sergeant Major Rodriguez is known to be one of the most decorated combat soldiers who
			 served in the Vietnam War.
				(14)Rodriguez currently serves as the Chairman of the Military and Veterans Affairs Commission for the
			 County of Los Angeles, California.
				(b)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or
			 any other time limitation with respect to the awarding of certain medals
			 to persons who served in the Armed Forces, the President may award the
			 Medal of Honor under section 3741 of such title to Command Sergeant Major
			 Ramon Rodriguez of the United States Army for acts of valor, sacrifice,
			 and courage at the risk of his own life beyond the call of duty during the
			 Vietnam War.
			
